Title: To Benjamin Franklin from Puchelberg & Cie., 5 April 1780
From: Puchelberg & Cie.
To: Franklin, Benjamin


My Lord,
L’Orient Apr 5th. 1780
We have the honnour to inform Your Excellence, that the Kings officer appointed for the affairs of the marine having given his orders for the transportation of all the English prisoners, all those made by the american privateers which were yet behind, have been transferred likewise to Dinan, except a single Boy, who being sick is in the hospital.
Several of the american officers on Board of the alliance, being in want of Money, have applyd to us for it, because the Repartition of the prices, [prizes] made by them, has not yet been done. So we beg Leave to ask on this point Your Excellency’s Commands, whether we may fournish them with any thing they stand in Need of.
We have the honnour to Remain with due Respect My Lord Your Excellency’s Most obed. humb. Servants
Puchelberg & Co 
Notation: Puchelberg, L’orient 5. Avril 1780.
